Citation Nr: 0003978	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-06 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to an effective date earlier than September 
1, 1995, for the assignment of a 70 percent evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
1, 1995, for the award of a total rating based upon 
individual unemployability due to service-connected 
disability.

3.  Entitlement to an increased evaluation in excess of 70 
percent for PTSD.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied, inter alia, the appellant's claims seeking 
entitlement to an increased evaluation in excess of 50 
percent for PTSD, and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  The appellant filed a notice of disagreement 
with these rating determinations in September 1996.  A 
statement of the case, relevant to the issues of entitlement 
to an increased evaluation in excess of 50 percent for PTSD 
and entitlement to a total rating based on individual 
unemployability, was issued to the appellant in December 
1996.  The appellant filed a formal substantive appeal (VA 
Form 9) in December 1996, thereby perfecting his appeal in 
this matter.

In a rating decision, dated in March 1997, the appellant was 
awarded temporary total disability ratings based on periods 
of hospitalization (from May 15, 1995 to August 31, 1995; 
from December 12, 1995 to January 31, 1996; and from May 14, 
1996 to June 30, 1996), which exceeded 21 days in length.  
See 38 C.F.R. § 4.29 (1999).  By that same rating decision, 
the appellant was awarded an increased evaluation for his 
service-connected PTSD from 50 percent to 70 percent, and was 
awarded a total rating based on individual unemployability, 
with September 1, 1995 assigned as one of the effective dates 
for each of these awards, following termination of the 
temporary total disability rating.

The RO sent the appellant a letter to this effect in April 
1997, along with a copy of the March 1997 rating decision and 
notice of his appellate rights.  In a subsequently filed 
notice of disagreement, dated in April 1997, the appellant 
indicated disagreement with the effective date of September 
1, 1995, as effectuated in the March 1997 rating decision.  
The Board broadly construes the April 1997 notice of 
disagreement as contesting the September 1, 1995 effective 
date assigned for both the PTSD disability rating and the 
total rating based on individual unemployability.  See 
Collaro v. West, 136 F.3d 1304 (Fed.Cir. 1998); Buckley v. 
West, 12 Vet. App. 76, 83-84 (1998).  The RO furnished a 
supplemental statement of the case, relevant to each of the 
effective date claims, in August 1997.  The RO received the 
appellant's formal substantive appeal in August 1997.  A 
supplemental statement of the case was thereafter issued in 
January 1999.  

With respect to the increased evaluation for the service-
connected PTSD, awarded during the pendency of the appeal, 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals prior 
to March 1, 1999 (hereinafter, "the Court")), has held that 
on a claim for an original or an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.

The Board observes that the RO also denied the appellant's 
claim seeking entitlement to special monthly compensation in 
a January 1996 rating decision.  A notice of disagreement, 
which indicated that the appellant disputed this adverse 
determination, was received by the RO in September 1996; and 
a statement of the case, relevant to this issue, was 
furnished in October 1997.  Since a substantive appeal with 
respect to the claim for special monthly compensation has not 
been received by the RO, this claim is not properly before 
the Board for appellant consideration.  See, e.g., Fenderson 
v. West, 12 Vet. App. 119, 129-131 (1999).

Finally, in August 1999, the appellant's representative 
forwarded further written argument in support of the 
appellant's claims, along with previously reviewed clinical 
reports in support of his contentions.  A waiver of RO 
consideration of this evidence was provided.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In a March 1993 rating decision, the RO denied an 
increased evaluation in excess of 50 percent for PTSD, and 
denied a total rating based on individual unemployability due 
to service-connected disability.  No appeal was initiated, 
following the March 1993 notification letter, as to either of 
these adverse determinations.

3.  By a rating decision of April 1994, the RO awarded a 
temporary total disability evaluation based on a period of 
hospitalization (from May 28, 1993 to July 31, 1993) for the 
service-connected PTSD pursuant to 38 C.F.R. § 4.29; but 
denied an increased evaluation in excess of 50 percent for 
PTSD, effective from August 1, 1993, the day following the 
termination of the temporary total rating.  The appellant was 
informed of this decision by a VA letter of notification, 
dated in May 1994; however, he did not submit to the RO a 
notice of disagreement that disputed either the effective 
dates or the disability ratings assigned in the April 1994 
rating decision.

4.  In June 1995, the RO received from the appellant a new 
claim for an increased rating in excess of 50 percent for 
PTSD, and he also raised a new claim for a total rating based 
upon individual unemployability.  These claims were denied in 
a June 1996 rating decision, which was timely appealed by the 
appellant.

5.  In a March 1997 rating decision, the RO granted a 
temporary total disability evaluation based on a period of 
hospitalization (from May 15, 1995 to August 31, 1995) for 
the service-connected PTSD pursuant to 38 C.F.R. § 4.29; and 
awarded both an increased evaluation of 70 percent for PTSD 
and a total rating based upon individual unemployability, 
each assigned an effective date of September 1, 1995, 
following the termination of a temporary total rating.  The 
appellant perfected a timely administrative appeal with 
respect to the assignment of the September 1, 1995, as the 
effective date for each of the rating awards.

6.  In October 1997, the RO received a VA outpatient 
treatment record dated December 14, 1992, which was received 
prior to an appellate decision as to the June 1995 pending 
claims for increased compensation, and which relates to an 
evaluation of the service-connected PTSD.

7.  It is not factually ascertainable that an increase in 
severity of the service-connected PTSD had occurred prior to 
December 14, 1992.

8.  The evidence of record demonstrates that as of June 7, 
1994, the appellant's clinical signs and manifestations of 
his service-connected PTSD are productive of total occupation 
and social impairment, result in virtual isolation in the 
community, and preclude the appellant for securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for an effective date of June 7, 1994, for the 
assignment of a 70 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.156, 3.157, 
3.160, 3.400 (1999).

2.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for an effective of June 7, 1994, for the award 
of a total rating based upon individual unemployability have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (1999).

3.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for a 100 percent schedular evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.16(c), 4.132, 
Diagnostic Code 9411 (1996), and as amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for an increased 
evaluation for post-traumatic stress disorder, and for 
earlier effective dates for the award of an increased rating 
for PTSD, and the award of individual unemployability 
benefits are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that he has presented 
claims which are plausible.  See Murphy v. Derwinksi, 1 Vet. 
App. 629 (1992).  The Board also satisfied that all relevant 
evidence is of record and that no further assistance to the 
appellant is required to comply with the VA's duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).


Factual Background

Service connection for PTSD was established in February 1991.  
Evidence reviewed by the RO in conjunction with this rating 
determination included service medical records, VA medical 
examination reports and outpatient records, and the 
appellant's lay statements.  

Clinical records, dated from January 1987 to March 1987, were 
reviewed.  The treatment reports show that the appellant was 
hospitalized in January 1987 following a suicide attempt.  
The appellant was evaluated with alcohol abuse, and 
depression in conjunction with this hospitalization.  The 
clinical reports reflect that the appellant was referred for 
inpatient treatment in the ADTP program.  He was subsequently 
hospitalized in a private medical facility in April 1987 
following another suicide attempt by an overdose on 
prescribed medication.  The appellant was referred for 
vocational rehabilitation following the April 1987 suicide 
attempt.  The appellant was also seen intermittently for 
psychiatric evaluation in the mental health clinic. 

The appellant was hospitalized following a third suicide 
attempt in September 1990.  The medical report noted a 
diagnostic impression of major depression with melancholia, 
PTSD, history of drug dependence, and alcohol dependence, in 
remission.  These reports also reflect that the appellant was 
seen for individual psychiatric therapy.

A January 1991 hospital report indicated that the appellant 
received inpatient treatment for symptoms of chronic 
depression, tension, persistent anticipatory anxiety, and 
combat nightmares.  It was noted that the appellant completed 
the inpatient program with some progress noted, in that he 
appeared less isolated and depressed.  At the time of his 
discharge, the appellant was maintained on a course of 
prescribed medication.  It was the examiner's assessment that 
the appellant was competent, and that he was employable 
within limited stress environment.  Long-term psychotherapy 
was recommended.  The final diagnoses included PTSD; 
dysthymic disorder; and history of alcoholism.

Based upon a review of this evidence, the RO granted service 
connection for PTSD in a February 1991 rating action.  A 30 
percent rating evaluation was assigned for this disability 
under Diagnostic Code 9411.  Following notification of this 
decision, an administrative appeal was not filed.

A September 1991 vocational evaluation report indicated that 
the appellant was determined to be capable of placement in an 
entry level position that required learning and performing 
light duty.  It was noted that the appellant's physical 
limitations prevented work that required strenuous job 
demands.  In his assessment, the examiner noted that the 
appellant exhibited adequate personal hygiene and appearance.  
During the course of the inpatient evaluation, the appellant 
functioned well with his peers and staff.  His general 
disposition was noted to be pleasant.  The examiner 
recommended that the appellant participate in a three month 
adjustment training program to determine his work stamina as 
a prerequisite to vocational rehabilitation.  At that time, 
the appellant's prognosis for full time employment was 
guarded.

In November 1991, the appellant sought an increased 
evaluation for his service-connected PTSD condition.  He 
indicated that his symptoms had increased in severity since 
he initiated outpatient treatment.  He indicated that the 
effect of the intensive therapy program caused his symptoms 
to increase in severity.  In particular, he noted that a lot 
of his memories concerning the events which occurred in 
Vietnam were brought to the surface and, as a result, his 
nightmares and intrusive thoughts had increased considerably.  
He reported that he continued to receive individual and group 
therapy weekly.  The appellant indicated that he also 
experienced physical impairment to such an extent that his 
chances of employment were hindered.

In a February 1992 rating decision, the RO granted an 
increased evaluation from 30 percent to 50 percent based upon 
a finding of considerable industrial impairment as a result 
of the appellant's service-connected PTSD.  Following 
notification of this decision, an administrative appeal was 
not filed.

In March 1992, the appellant was admitted to a VA hospital.  
He presented with complaints of increased symptoms of 
depression, including anhedonia, decreased energy level, 
insomnia, a 20 pound weight loss over the preceding one year 
period, increased cognitive difficulties, and suicidal 
ideation.  The appellant also reported Vietnam-related 
nightmares, and recollections of violent experiences in 
Vietnam, and marital problems.  During the course of this 
admission, the appellant was treated with electroconvulsive 
therapy (ECT), with some response.  It was noted that this 
treatment course was followed because of the appellant's 
bleak clinical status, together with suicidal ideation and 
severe history of suicide attempts.  This treatment course 
was discontinued sometime later due to a lack of major 
response after multiple treatments.  The final diagnosis was 
major depression, recurrent; PTSD; marijuana abuse (Axis I).  
A Global Assessment of Functioning Scale score of "60 to 
70" was indicated.

In May 1992, the RO granted temporary total disability 
evaluation based upon this period hospitalization, with the 
previously assigned 50 percent evaluation reinstated.

In August 1992, the appellant filed a formal claim for 
increased compensation based upon unemployability.  The 
appellant reported that he was rendered unemployable in March 
1990 due to his PTSD.  The appellant indicated that he was 
last employed in 1989, and reported previous employment as a 
block layer and service person.  He reported that he had 
completed high school, and received specialized training 
during service in vehicle maintenance.  The appellant 
reported that he had been laid off from work due to his PTSD, 
which "induced poor performance in the summer of 1991."  He 
noted that an eligibility evaluation in conjunction with 
vocational rehabilitation revealed that he was unable to 
begin work study.  

In support of this claim, clinical records, dated from 
January 1992 to November 1992, were reviewed.  These 
treatment reports reflect that the appellant was seen in 
January 1992 for continued complaints of depression.  He was 
evaluated with depression and PTSD.  It was noted that the 
appellant had undergone his final hypnotherapy session, as it 
was believed that he had attained the maximum benefit.  The 
appellant was noted to be stable, and reported that he was 
doing well when examined later that month.  In March 1992, 
the appellant presented with suicidal intention and 
depression.  He was referred to the mental health clinic for 
assessment.  On evaluation, the appellant was evaluated with 
major depressive episode.  The appellant was admitted for 
treatment of his symptoms.  The hospital report referenced a 
final diagnosis of PTSD and depression.  The appellant was 
evaluated with depression in May 1992, and was noted to be 
stable on his current course of medication.  The treatment 
plan of therapeutic counseling was continued.  In June 1992, 
the appellant was evaluated for symptoms of increased 
nightmares, flashbacks, isolation, and anger and aggression.  
On mental status examination, there was no evidence of 
psychosis, or suicidal or homicidal ideation.  The appellant 
was noted to have a constricted mood and affect.  Upon 
hospital discharge, the appellant has significantly improved 
and was continued on medication.  The Axis I diagnosis was of 
PTSD.  A GAF score ranging from 70 to 80 was entered.

A September 1992 medical statement from the clinical 
coordinator of the veterans' treatment program indicated that 
the appellant continued to suffer from chronic severe PTSD.  
It was noted that since the previous (January 1992) report, 
the appellant had been twice hospitalized.  It was also noted 
that the appellant had separated from his wife.  In his 
assessment, the social worker evaluated the appellant with 
chronic severe PTSD, which was noted to result in severe 
impairment of marital, social and occupational functioning.

When seen in November 1992, the appellant was evaluated with 
residual depression following recent ECT, and follow-up with 
anti-depressant medication.  The clinical report indicated 
that the appellant exhibited a stable mood, with no abnormal 
thinking.  A clinical assessment of major depression was 
indicated.  During an evaluation later that month, the 
appellant reported increasing anxiety, and sleep disturbance.  
It was noted that he was fearful of the impending anniversary 
of his Vietnam service.  Examination revealed symptoms of 
anxiety.  The diagnostic impression was of PTSD.

In March 1993, a claim for an increased rating for the 
service-connected PTSD was filed.  It was noted that the 
appellant's symptomatology had increased in severity.  The 
RO, in a March 1993 rating decision, denied the appellant's 
claim for an increased evaluation in excess of 50 percent for 
PTSD.  This determination was predicated upon the RO's 
finding that the evidence did not demonstrate more than 
considerable impairment in his industrial adaptability.  By 
that same rating decision, the appellant's claim for a total 
rating based upon individual unemployability was denied, 
based upon the RO's finding that the appellant did not meet 
the schedular requirements for individual unemployability.  
It was further noted that the evidence did not demonstrate 
that the appellant was precluded from obtaining substantially 
gainful employment.  The appellant was informed of these 
adverse determinations later in March 1993, but he did not 
file a notice of disagreement.  Accordingly, the 
determinations in the March 1993 rating decision constitute 
finally adjudicated claims for the purpose of this appeal.  
38 U.S.C.A. § 7105(a)-(c) (West 1991); 38 C.F.R. §§ 3.104. 
3.160(d) (1999).

The appellant was hospitalized at VA facility from May to 
July 1993.  The hospital report indicated that he presented 
with complaints of increased PTSD symptoms, to include 
isolation, nightmares, anger, and depression.  The appellant 
related the onset of his increased symptoms to his son's 
arrival to live with him.  The appellant was noted to report 
increased thoughts of suicide at the time of his admission.  
On mental status examination, the appellant exhibited 
depressed mood, with a consistent affect.  There was no 
evidence of psychosis, or positive suicidal ideation 
following admission.  During this hospital course, the 
appellant was treated with a trial of monoamine oxidase 
inhibitor, with the dosage subsequently increased to 
therapeutic level, in light of his failure on multiple prior 
medications.  The appellant showed a gradual improvement in 
his mood and affect.  It was noted that the appellant 
exhibited difficulty with insomnia throughout this 
hospitalization, which was not relieved with medication, but 
improved when medication to treat this symptom was 
discontinued.  Upon discharge in July 1993, the appellant was 
prescribed medication, and follow-up therapeutic counseling 
was recommended.  The Axis I diagnoses were of PTSD, and 
major depression with melancholia.  A GAF score range of 40 
to 50 was indicated.

In April 1994, the RO entered a rating decision that denied 
the appellant's claim for an increased evaluation in excess 
of 50 percent for the service-connected PTSD condition, 
following termination of the temporary total disability 
rating that was awarded based upon the VA hospitalization 
from May to July 1993.  The appellant was notified of each of 
the rating determinations and of his appellate rights in May 
1994, but he did not initiate an administrative appeal as to 
either the ratings or effective dates assigned therein.  
38 U.S.C.A. § 7105(a)-(c); 38 C.F.R. §§ 20.200, 20.201 
(1999).  Therefore, the determinations in the April 1994 
rating decision are considered finally adjudicated claims for 
the purpose of this appeal.  Id; 38 C.F.R. § 3.160(d).

The next communication referable to a claim for increased 
benefits was a statement received on June 26, 1995.  In this 
statement, the appellant asserted that symptoms associated 
with his service-connected PTSD increased in severity, and 
that his service-connected condition rendered him 
unemployable.  The RO construed the June 1995 statement as a 
new claim for increased compensation, to include the PTSD 
disability rating and the total rating based upon individual 
unemployability.  The claims were denied by a rating decision 
dated in June 1996, on the basis that the evidence of record 
did not warrant an increased rating in excess of 50 percent 
for PTSD or a total rating based on individual 
unemployability.  The appellant perfected a timely 
administrative appeal of these rating determinations.  In a 
subsequent rating decision, dated in March 1997, the RO 
granted an increased evaluation to 70 percent for the PTSD, 
and also granted a total rating based on individual 
unemployability based upon the service-connected disability.  
An effective date assigned for each of these awards, 
following the termination of a temporary total disability 
rating, was September 1, 1995.  A timely administrative 
appeal as to this effective date was likewise perfected.

During the course of the administrative proceedings before 
the RO, VA outpatient records dated between December 14, 1992 
and May 26, 1993, were received in October 1997.  These 
records reflect that the appellant received regular, 
approximately monthly treatment and medication for his PTSD.  
These records collectively show that the appellant complained 
of continued depression and anxiety; that he had occasional 
suicidal thoughts with no intent on a plan; and that he 
reported situational stress related to family and marital 
problems.  In February and March 1993, the appellant was 
reported to be psychiatrically "stable," with some 
improvement in his mood.  In April 1993, he was found to 
being doing better, although he continued to be depressed.  
Following a mental status examination in May 1993, it was 
noted that the appellant and his son had been living together 
for the previous three months.  The examiner indicated that 
the relationship between the appellant and his son involved 
neither open conflict nor conflict avoidance.  According to 
the examiner, the relationship appeared to involved some 
confusion over boundaries as well as regulating closeness.  
The appellant was reported to have chronic suicidal ideation, 
but no strong thought was indicated during examination.  The 
resulting diagnoses included PTSD with depression.

VA records pertaining to outpatient treatment and transition 
therapy, for the period from July to December 1993, reflect 
that during these sessions the veteran complained of PTSD 
symptoms which included anxiety, depression, sleeping 
problems, and feelings of hopelessness, dysphoria, and 
isolation.  These records disclose that during evaluations 
conducted between July and September 1993, the appellant's 
affect was flat; and his mood was depressed.  His insight was 
fair; and his judgment was logical and coherent.  No suicidal 
ideation was present.  According to the examiner, the 
appellant had made an appropriate adjustment to his hospital 
discharge; he was stable on medication; and there was no 
evidence of psychosis.  Although it was noted that the 
appellant had experienced some reaction to his combat 
anniversary in late September 1993, he coped appropriately 
with that reaction and was goal directed in working on his 
property.  During the following sessions conducted in October 
and November 1993, the appellant's psychiatric disability was 
consistently found to be stable.  In December 1993, it was 
noted that the appellant's mood was dysphoric, with no 
evidence of suicidal ideation, and it was indicated that he 
was goal directed.  The diagnosis was of PTSD.

VA outpatient records dated between January 1994 and August 
1995 show that the appellant received outpatient therapy and 
treatment for his service-connected PTSD.  In January 1994, 
when he was seen by VA, it was noted that the appellant was 
able to cope and handle his anxiety, that he felt better 
during the holiday season, and that his relationship with his 
son was going well.  It was also noted that the appellant 
stayed in contact with his friends, that he took walks, and 
that he was maintaining a positive attitude, including being 
able to appropriately handle the circumstances of a minor 
automobile accident.  During sessions in February and March 
1994, the appellant's mood was appropriate; he was able to 
handle problems; and he worked on his property without being 
totally withdrawn.  He continued to express the enjoyment of 
living with his son; and he was proud that he did not need be 
hospitalized.  It was noted that he was taking his 
medication, which helped considerably; that he felt more in 
control; and that he was doing well.  The appellant was 
observed as slightly more cheerful and interested in his PTSD 
program.  In May 1994, it was noted that the appellant had a 
difficult period, which re-evoked many traumatic memories, 
but that he was doing well reasonably well on medication.

When the appellant was seen on June 7, 1994, it was noted 
that he was having difficulty in dealing with Memorial Day.  
The appellant also indicated that he was having relationship 
problems with his sister.  Subsequent session entries in June 
1994 (on the 14th, 21st, and 28th), indicated that the 
appellant was observed as attentive; that he discussed the 
events of a recent visit with his sister; and that he was 
having difficult times associated with his "anniversary."  
In July 1994, the appellant related increased symptoms of 
depression due to recent anniversary experiences, and he 
complained of ongoing insomnia.  In August 1994, it was noted 
that the appellant continued to feel depressed and was living 
from "day to day,"  His depression was described as 
flaring.  It was reported that he was not sleeping well and 
was still sitting around the house.  In October 1994, the 
appellant presented with symptoms of a depressed mood, 
intrusive memories and thoughts to harm himself, occasional 
flashbacks, and social withdrawal.  He related additional 
symptoms which included increased sadness, chronic crying 
spells, and continued nightmares.  Mental status evaluation 
conducted during this session revealed that the appellant's 
speech was directed.  His mood was noted as "always 
depressed."  His affect was restrained but with appropriate 
reactions.  He admitted suicidal ideation.  No thought 
disorder was indicated.  The diagnoses include PTSD.  When he 
was seen in December 1994, the appellant related no change in 
his symptoms.

Additional outpatient entries dated in February 1995 
indicated that the appellant reported a decrease in the 
occurrences of nightmares.  He was continued on his course of 
medication and therapeutic treatment.  In March 1995, he 
related continued symptoms of nightmares.  When he was seen 
in April 1995, the appellant described increased social 
isolation, secondary to a recent marked increase in symptoms 
similar to social phobia, palpitations, shortness of breath, 
derealization, an urge to flee, a decreased sense of ability 
to understand what he hears, and dizziness when approaching 
people.  The examiner noted that, in the past, the appellant 
was having good results with prescription medication, but 
that the appellant has presented with many of the symptoms 
described during this visit.  Mental status evaluation 
conducted during this visit revealed that the appellant was 
neat and clean, but restless.  He was oriented to time, 
place, and person.  He was observed as hypervigilant and 
occasionally distracted by noises outside of the room, but 
his thoughts were otherwise directed.  His mood was noted as 
"real nervous."  His affect was noted as pleasant, but 
obvious anxiety was detected.  No homicidal or suicidal 
ideation was indicated.  The diagnosis was of PTSD. 

Other outpatient entries dated in May 1995 reflect that the 
appellant presented with a chief complaint of an attempted 
suicide with an overdose of a prescription drug.  Complaints 
of increased depression and PTSD symptoms, due to the 
appellant's anniversary date and the Oklahoma City bombing, 
were also reported.  It was noted that the appellant could 
not tolerate crowds or large cities; that the suicide attempt 
was in response loneliness.  It was further noted that the 
appellant lives in isolation except for his son, who was away 
from the home on the previous day.  The appellant was 
referred for VA hospitalization.  The diagnoses were of PTSD 
with depression, and suicide attempt.

A VA hospital report pertaining to inpatient treatment from 
May to June 1995, disclosed that the appellant was admitted 
following an overdose of psychiatric medication.  The 
appellant reported an exacerbation of his PTSD symptoms 
around this time of the year.  It was noted that the 
appellant was also upset concerning the recent bombing of a 
federal building, which caused him to experience panic 
attacks with anxiety, palpitations, and a feeling of 
impending doom.  He also reported symptoms of nightmares, 
flashbacks, and intrusive thoughts related to his Vietnam 
experiences.  On mental status examination, there was no 
evidence of overt thought disorder.  His affect was 
depressed.  The report noted that the appellant exhibited 
some improvement with this treatment course of medication.  
Upon discharge, the appellant was continued on medication and 
was referred for follow-up evaluation on an outpatient basis.  
The final diagnosis was of PTSD, and the GAF score was 45.

In a June 1995 medical statement, the clinician noted that 
the appellant had experienced an increase in the severity of 
his PTSD symptoms, to include nightmares, flashbacks, 
intrusive thoughts, social avoidance, sleep disturbance, 
difficulty concentrating, hypervigilence, heightened 
irritability, and estrangement from family and friends.  It 
was also noted that the appellant experienced frequent panic 
attacks and major depression secondary to PTSD.  It was the 
clinician's assessment that the appellant's social and 
occupational functioning, as well as his family functioning 
were profoundly impaired.  The appellant was noted to remain 
isolated in his home, and to experience frequent suicidal 
thoughts.  It was noted that the appellant experienced 
difficulty in completing minimal tasks, and could not be 
expected to meet even minimal employment duties.  A GAF score 
range of 25 to 35 was noted.  Finally, it was noted that the 
appellant's PTSD symptoms have persisted despite a variety of 
treatment interventions and medications, along with several 
periods of hospitalization.  The clinical assessment was 
severe PTSD with profound impairment in social, occupational, 
and family functioning; and that the appellant was completely 
unemployable.

The appellant was again admitted to a VA hospital from June 
to August 1995.  This hospital report indicated that the 
appellant presented with complaints of depression with 
suicidal ideation, manifested by dysphoria and anxiety.  
During the course of this hospitalization, the appellant 
experienced extensive distressing flashbacks with nightmares, 
and an inability to sleep.  On mental status evaluation, the 
appellant was evaluated with an unhappy mood.  His affect was 
quite constricted, and nonreactive.  His thought process was 
linear and goal oriented.  His thought content showed no 
suicidal ideation while hospitalized.  It was the examiner's 
assessment that the appellant would be actively suicidal if 
not hospitalized.  There was no evidence of auditory or 
visual hallucinations.  His judgment and insight were fair.  
A final diagnosis of severe major depression, PTSD, and 
ethanol dependence in remission (Axis I) was indicated.  A 
GAF score of 45 was noted.  

VA clinical records dated from July to August 1995 
collectively show that the appellant attended and 
participated in a PTSD support group.  During these group 
sessions, the appellant discussed the chronic nature of his 
PTSD, the difficulties of identifying appropriate medication, 
and a recent confrontation he had with son concerning his 
PTSD treatment.

An August 1995 VA examination report indicated that the 
appellant reported subjective complaints of severe flashbacks 
with scenes of combat in Vietnam, nightmares, poor appetite, 
and depression.  The appellant reported some improvement in 
his symptoms of depression with his current treatment course.  
On evaluation, the appellant was noted to appear older than 
his stated age.  He was noted to be well-dressed and neatly 
groomed.  He was oriented and alert.  There was no evidence 
of psychomotor agitation or retardation.  His speech was 
normal and fluent.  The appellant's affect was somewhat 
anxious and sad.  His mood was mildly depressed.  The 
appellant denied any homicidal or suicidal ideation.  He also 
denied any delusions or hallucinations.  His attention and 
concentration were evaluated as fairly good, and memory and 
cognition were grossly intact.  His judgment and insight were 
fairly good.  The diagnostic impression was PTSD (Axis I), 
and personality disorder, not otherwise specified (Axis II).  
A GAF score range of 50 to 55 was noted.  The examiner noted 
that the appellant was an inpatient at the VA medical 
facility at the time of this examination, for stabilization 
of his PTSD symptoms.  It was the examiner's assessment that 
that the appellant demonstrated severe symptoms at that time.

The appellant was next hospitalized from December 1995 to 
January 1996 for suicidal ideation.  The appellant reported 
symptoms of increased flashbacks, intrusive memories, 
increased depression, and suicidal ideation since October 
1995.  It was noted that the appellant did not identify any 
precipitants to his suicidal thoughts.  The appellant 
reported decreased sleep, appetite, concentration, energy, 
and interests.  The medical report indicated that the 
appellant initially experienced very poor sleep secondary to 
flashbacks, and nightmares.  The appellant continued to 
express depressed mood and suicidal ideation for several 
days.  Thereafter, the appellant's PTSD symptoms decreased, 
with no reported flashbacks or nightmares several days prior 
to discharge.  The appellant was discharged on medication, 
and referred for continued outpatient treatment.  The final 
diagnosis was major depression, recurrent; PTSD; and alcohol 
dependence (Axis I).  He was also evaluated with a borderline 
personality disorder (Axis II).  A GAF score of 60 was 
indicated.  It was noted that a GAF score of 40 was evaluated 
at the time of the appellant's admission.

Clinical records, dated from January 1996 to August 1996, 
document intermittent treatment the appellant received for 
continued PTSD symptoms.  A January 1996 clinical report 
indicated that the appellant stated that he was doing poorly, 
and reported symptoms of isolation.  The appellant underwent 
VA hospitalization in May 1996 following suicidal ideation.  
Upon admission, he reported the stress associated with the 
anniversary date of his PTSD diagnosis.  He also reported the 
belief that his son did not love him, and that the two were 
nearly involved in a shoot out two to three weeks earlier.  
He reported chronic suicidal ideation, insomnia, lack of 
interest, concentration, energy, and appetite.  He reported 
feelings of guilt.  At the time of his admission, the 
appellant was alert.  He was observed to be unkempt, and 
tremulous.  His mood was depressed and angry.  His affect was 
irritable.  His thought content was most coherent, although 
the appellant was noted to become tangential and derailed.  
There was no evidence of loose associations, or flight of 
ideas.  He denied auditory or visual hallucinations, 
homicidal ideation, or delusions.  The appellant was noted to 
continue to complain of depression and pain throughout his 
hospitalization.  At the time of his discharge, the appellant 
denied any suicidal plan or intent.  The medical report 
indicated that the appellant was found to have received the 
maximum benefit from this hospitalization, and was discharged 
but continued on medication.  He was referred for follow-up 
evaluation.  When seen in June and August 1996, the appellant 
reported that he felt less distressed.

In September 1996, the appellant filed an application for a 
total rating based upon individual unemployability.  In his 
application for benefits, he indicated that he was rendered 
unemployable due to his PTSD.  He indicated that he was last 
employed in 1990.  The appellant reported that he received a 
high school education, and received specialized training in 
mechanics.  It was also noted that the appellant had 
participated in vocational rehabilitation.

On VA general medical examination, conducted in January 1997, 
the appellant was evaluated with multiple disorders, to 
include findings of a history of PTSD, and was noted to be a 
"recovering alcoholic." 

On VA PTSD examination, conducted in January 1997, the 
appellant reported subjective complaints of anxiety when 
outside of his home environment.  He also reported symptoms 
of racing thoughts when under stress, bad dreams, intrusive 
thoughts when under stress, bad dreams, difficulty sleeping, 
flashbacks, and chronic irritability.  The appellant reported 
that he previously attended group therapy, but was unable to 
continue due to difficulties with travel arrangements.  
During the interview, the appellant reported that he spends a 
typical day reading, talking to his pets, taking walks, and 
watching television news.  He reported that he visits with 
townspeople when he retrieves his mail from the community 
mailbox.  The appellant noted that he performs all of his own 
activities of daily living.  He denied suicidal ideation.  
Mental status evaluation revealed no evidence of psychotic 
processes.  The appellant demonstrated a full range of 
affect, including the possibility of some humor.  His mood 
was mildly depressed.  It was noted that the appellant 
utilized marijuana for management of chronic pain due to 
fibromyalgia.  The diagnostic impression was PTSD, and 
chronic major depressive disorder (Axis II).  A GAF score of 
50 was indicated.  

During social and industrial evaluation in February 1997, the 
appellant reported that he served in Vietnam for one year.  
Relative to his service in Vietnam, the appellant reported 
that he sustained multiple injuries.  The appellant reported 
exposure to herbicide agents.  He also described events that 
occurred within the combat zone, to include when his unit was 
overrun by North Vietnamese soldiers.  In this context, it 
was noted that the appellant reported that his unit was 
constantly moving under fire with no relief.  The appellant 
reported that following his release from service, he moved to 
another state to reside near his sister, and began working 
for a trucking company.  He stated that because of his 
inability to get along with fellow employees, he left this 
position after six months.  He reported that he left his next 
position after six months due to similar reasons.  The 
appellant thereafter experienced legal difficulties, and was 
detained for a period of time.  Thereafter, the appellant 
secured employment and married in 1972.  He subsequently 
separated from this wife, relocated to another state where he 
resided in the hills, and worked at odd jobs.  He remarried 
in 1984, and opened a store.  The appellant reported a 
history of suicide attempts since 1987.  He indicated that he 
last worked in 1990.  During social and industrial survey, 
the appellant reported that he maintained a good relationship 
with his older sister.  He indicated that he maintained 
regular biweekly telephonic contact with his mother and 
stepfather.

The appellant was noted to have been first psychiatrically 
hospitalized in 1987, following a suicide attempt.  He was 
also treated for alcohol dependency.  The appellant was noted 
to have participated in the inpatient treatment program from 
January to May 1991.  Since that time, the appellant has had 
multiple hospitalizations, each precipitated by a suicidal 
ideation, depression, and PTSD symptoms of flashbacks and 
nightmares.  The appellant described additional current 
symptoms of isolation, and intrusive thoughts.  The appellant 
reported that he was on prescribed medications, and received 
individual counseling.  He reported his primary symptoms as 
nightmares, flashbacks, and intrusive thoughts.  Evaluation 
revealed no psychotic symptoms.  The examiner opined that the 
appellant's chronic suicidal ideation and chronic emptiness 
might be indicative of a comorbility of borderline 
personality disorder.  The appellant was evaluated with 
markedly poor social adjustment.  The examiner indicated that 
the appellant lived an isolated, lonely lifestyle with little 
interaction with others.  The appellant was noted to not have 
any community involvement.  The appellant was further 
evaluated as easily stressed, and noted to become suicidal, 
and to seek hospitalization when he feels overwhelmed by his 
stress.  It was noted that the appellant was not working, and 
had no motivation or inclination to do so.  It was further 
noted that the appellant viewed himself as a disabled person 
who could not possibly work at that time or in the future.  
In his assessment, the social worker indicated that "due to 
the chronic nature of the appellant's PTSD symptoms and the 
stress he experiences, the appellant "could not work today 
or anytime in the future."

In an August 1997 rating action, the RO determined that an 
effective date prior to September 1, 1995 was not warrant for 
the award of an increased evaluation for PTSD, or for the 
award of individual unemployability benefits.  In that 
regard, it was noted that the appellant's June 1995 claim for 
an increased evaluation for PTSD had been the subject of a 
pending appeal in this case.  During this period, the 
appellant received intermittent total temporary ratings based 
upon periods of hospitalization in 1995 and 1996.  It was 
noted that it was not factually ascertainable, based upon the 
medical evidence of record, that an increased evaluation was 
warranted prior to September 1, 1995.  Further, it was noted 
that the appellant did not meet the eligibility requirements 
for entitlement to a total rating based on individual 
unemployability prior to September 1, 1995.  Finally, the RO 
determined that an evaluation in excess of 70 percent was not 
warranted for the service-connected PTSD.  

In October 1997, the RO confirmed and continued the assigned 
70 percent evaluation for PTSD, and the effective dates 
assigned for the awards for an increased schedular rating and 
for a total rating based on individual unemployability.


Analysis

I.  Legal Criteria

By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (1999).  Where 
the law or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Under the old rating criteria, the evaluation for the 
appellant's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  
38 C.F.R. §§ 4.129, 4.130 (1996).  A 50 percent evaluation is 
for application where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; or by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.

Under the revised criteria, the general rating formula for 
mental disorders is as follow:  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.  Id.

The governing regulations also provide that a total 
disability rating based on individual unemployability due to 
a service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  The regulations 
further provide that if there is only such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Therefore, the Board must evaluate whether 
there are circumstances in the appellant's case, a part from 
any non-service-connected condition and advancing age, which 
would justify a total rating based on individual 
unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
is for application in the appellant's case, since his claim 
for an increased rating was filed before the regulatory 
change occurred.  Under 38 C.F.R. § 4.16(c), the assignment 
of a 100 percent schedular rating is warranted in cases in 
which a veteran is rated 70 percent disabled due to a 
psychiatric disorder, the psychiatric disorder is the 
veteran's only compensable disability, and the psychiatric 
disorder is found to preclude him from securing or following 
a substantially gainful occupation.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994) (discussing the applicability of 38 
C.F.R. § 4.16(c)); see also Swan v. Derwinski, 1 Vet. App. 20 
(1990).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the claimant's case outside the norm 
of other such veterans.  See 38 C.F.R. §§ 4.1, 4.15.  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Van Hoose v. Brown, supra.


II.  Earlier Effective Date

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  This statutory provision is 
implemented by regulation which provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, which ever 
is later.  38 C.F.R. § 3.400(o)(1) (1999).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2).  The term "increase" as used in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (1999).

New and material evidence received prior to expiration of the 
appeal period or before an appellate decision is issued will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period.  38 C.F.R. § 3.156(b); see also VAOPGCPREC 12-98 
(September 23, 1998).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (1999).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1999), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

In order to apply the above statutory and regulatory 
provisions to the instant appeal, it is necessary to 
determine the date of receipt of the appellant's claim for 
increased compensation, to include the PTSD disability rating 
and a total rating based on individual unemployability; and 
to determined the date that it became factually ascertainable 
that the appellant's service-connected PTSD increased in 
severity, to include his unemployability.

Considering the former, the Board observes that the date of 
receipt of the appellant's claim for increased compensation 
was on June 26, 1995.  That is the date that the VA received 
the appellant's statement in writing that he wanted an 
increased evaluation for PTSD, which included a component 
claim of entitlement to a total rating based on individual 
unemployability.  The other indication in the record that the 
appellant applied for increased compensation benefits prior 
to June 1995, is the showing of his December 14, 1992 
outpatient examination (and treatment) at VA.  This 
additional evidence, which was received during the pendency 
of the June 1995 claim, is sufficient to constitute an 
informal claim for increased compensation.  38 C.F.R. 
§ 3.157(b)(1); see also 38 C.F.R. §§ 3.156(b), 3.160(c).  As 
such, the date of this VA outpatient examination "will be 
accepted as the date of receipt of [the] claim."  38 C.F.R. 
§ 3.157(b)(1).  Hence, the Board determines that date of 
receipt of the appellant's new claim for increased 
compensation, to include the PTSD disability rating and a 
total rating based on individual unemployability, is December 
14, 1992.  Id; see also Suttmann v. Brown, 5 Vet. App. 127, 
136 (1993) (defining a new claim for increase).  All other VA 
hospital and examination reports received during the pendency 
of the current appeal are dated after December 14, 1992, and 
therefore such VA reports would be useless if considered to 
be informal claims.  38 C.F.R. § 3.155.

In considering the later, the Board must emphasize that the 
issue of increased compensation for the service-connected 
PTSD was the subject of final rating decisions by the RO in 
March 1993 and April 1994.  In this regard, the RO determined 
that the evidence on file at that time did not support an 
increased rating for the service-connected psychiatric 
disability, which included a denial of a total rating based 
on individual unemployability.  As aptly noted by the record, 
the appellant did not initiate an appeal, with respect to 
either of the rating decisions, following written 
notification in March 1993, and in May 1994, respectively.  
38 U.S.C.A. §§ 5104, 7105(a)-(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.201 (1999).  Thus, the 
effective date for a later increase in the 50 percent rating 
must be determined in relation to a new claim for increased 
compensation.  See Suttmann v. Brown, supra (holding that a 
claim for increase "based on facts different from the prior 
final claim" is a new claim).  In other words, since the 
RO's unappealed final rating decisions in March 1993 and 
April 1994 are "determinative, as a matter of law, that the 
evidence then before it did not show entitlement to 
[increased compensation benefits], the appellant is 
collaterally estopped from relitigating the same issue[s] 
based upon the same evidence, albeit for a different 
purpose."  Hazen v. Brown, 10 Vet. App. at 520.  Therefore, 
any later award of increased compensation, as to the PTSD 
disability rating and a total rating based on 
unemployability, must be based upon a new claim and, if the 
claim is granted (as occurred when the RO subsequently 
granted a 70 percent evaluation for PTSD and a total rating 
in the March 1997 rating decision), the effective date for 
the increase may not be based solely upon the evidence 
considered in the prior final decisions.  Id. at 521.  

In this context, the Board determines that the "exception" 
to the general rule, as set forth in 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2), does not apply in that it was 
not "factually ascertainable" that the appellant's PTSD had 
increased in severity within the one-year period preceding 
the date of receipt of his new claim; that is one year prior 
to December 14, 1992.  Here, the record reflects that the 
only evidence on file during the one-year preceding December 
1992, were reports pertaining to inpatient and outpatient 
treatment provided by the VA during the period from January 
to November 1992, and a clinician's statement dated in 
September 1992.  These medical data were considered as the 
basis for the denial of increased compensation, including the 
PTSD disability rating and a total rating based on 
unemployability, in the final unappealed rating decision of 
March 1993.  To this extent, the Board is collaterally 
estopped from viewing that evidence any differently from the 
way it had been reviewed by the RO in March 1993.  See Hazan 
v. Gober, supra.  For this reason, these medical data cannot 
provide the sole basis for a rating in excess of 50 percent 
for PTSD, or for a total rating based on unemployability, 
within the one-year preceding December 14, 1992.  Id.

Similarly, the assignment of an earlier effective date during 
the one-year prior to December 1992, based upon the 
consideration of new evidence and evidence before the RO at 
the time of the final unappealed rating decisions in March 
1993 and April 1994, is also not warranted.  Id. at 520-522.  
In this instance, the Board notes that the appellant was 
admitted to a VA hospital in March 1992, for suicidal 
intention and depression.  The evidence of record shows, 
however, that at hospital discharge in April 1992, the 
appellant's GAF score was recorded as 60 to 70, indicating 
that the symptomatology associated with his service-connected 
PTSD was productive of mild to moderate social and 
occupational impairment.  See 38 C.F.R. §§ 4.125 (1991), 
4.130 (1999) (incorporating by reference the VA's adoption of 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Third & Fourth 
Editions (DSM-III & DSM-IV), for rating purposes).

Although the record contains a September 1992 clinician's 
statement indicating that the appellant's PTSD symptoms 
resulted in severe social and industrial impairment, the 
Board observes that, in reviewing the medical evidence 
contemporaneous to that statement, there is an absence of 
medical data reflecting the severe degree of psychiatric 
disability noted by the clinician.  In fact, the medical data 
of record show that the appellant was repeatedly assessed by 
VA treating physicians as a having a stable psychiatric 
condition.  The appellant's PTSD symptoms were reported to be 
stable with medication in May 1992; and there was no evidence 
of suicidal ideation or psychosis found on mental status 
evaluation in June 1992.  Moreover, upon VA hospital 
discharge in June 1992, the examiner opined that the 
appellant's PTSD symptoms had significantly improved, noting 
a GAF score of 70 to 80.  Id (citing DSM-III & DSM-IV, which 
define a GAF score of 70 to 80 as revealing slight to mild 
social and industrial impairment).  The medical data of 
record, dated between November 1992 and April 1993, also 
reflect that the appellant's mood was described as stable in 
November 1992; that the status of his psychiatric condition 
remained stable in February and March 1993; and that he was 
reported to be doing well in April 1993.

Consistently, VA psychiatric examinations, dated between May 
1993 and May 1994, have essentially found that the appellant 
has a depressed and dysphoric mood, a flat affect, logical 
and coherent judgment, and fair insight.  These examination 
reports have also shown that the appellant has been goal 
directed; he has been coping with his anxiety; and he has 
established an enjoyable relationship with his son.  These 
reports have also disclosed that the appellant was doing 
reasonably well, and that his PTSD was stable and controlled 
with medication.  As such, the degree of psychiatric 
disability that would render the appellant severely disabled 
or unemployable is not clinically substantiated by the 
record, as illustrated by the evidence described above.  
Thus, it cannot be said that the PTSD symptoms manifested by 
the appellant were reflective of a rating higher than the 
then-assigned 50 percent evaluation, during the year 
preceding December 14, 1992.  Therefore, the Board is unable 
to find that the criteria for a 70 percent schedular 
evaluation under Diagnostic 9411, or that the criteria for a 
total rating under 38 C.F.R. § 4.16, were met during the one-
year period from December 14, 1991 to December 14, 1992.

As a consequence, the general rule as set forth in 
38 U.S.C.A. § 5110(a) and 3.400(o)(1) applies.  See Harper v. 
Brown, 10 Vet. App. 125, 126-127 (1997).  In this regard, the 
appellant contends that the clinical reports reflect that as 
early as 1994, his PTSD symptoms were of such severity as to 
render him totally disabled.  This time frame, which 
corresponds to crises in his personal life, and which, 
presumably, include the contention that his PTSD symptoms 
worsened during these crises.  Specifically, the appellant is 
contending that an effective date earlier than September 1, 
1995 is warranted.

The Board notes that in the March 1997 rating decision the RO 
found that the evidence demonstrated an increase in 
symptomatology sufficient to warrant a rating higher than 50 
percent for the appellant's service-connected PTSD.  Based 
upon clinical findings noted during VA hospitalization in May 
and June 1995, outpatient follow-up care, and findings 
documented during the most recent VA examination conducted in 
1997, the RO determined that a chronic increase in impairment 
associated with the appellant's service-connected PTSD had 
been shown, and that this symptomatology was sufficient to 
warrant an increased rating of 70 percent, and to warrant a 
total rating based on unemployability.  Thus, the effective 
date for the award of increased compensation for PTSD, 
including the 70 percent schedular rating and the total 
rating due to unemployability, was assigned based on the date 
of receipt of the claim for increase, then determined as June 
26, 1995.  Moreover, in this case, the appellant was in 
receipt of a total temporary rating under the provisions of 
38 C.F.R. § 4.29, based upon his hospitalizations in May and 
June 1995.  In pertinent part, this regulation provides for a 
temporary total (100 percent) rating where a veteran has 
required hospital treatment for a service-connected 
disability in a VA or an approved hospital for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  Therefore, the 
effective dates for the increased compensation awarded in 
conjunction with the March 1997 rating determinations, namely 
the increased evaluation of 70 percent and the award of a 
total rating based on individual unemployability, were 
assigned at the conclusion of the appellant's period of 
hospitalization, which was September 1, 1995.

Since the appellant disagrees with the effective date 
assigned for the award of the 70 percent rating and the total 
rating due to unemployability, the Board's consideration of 
this appeal now turns on whether that level of disability was 
demonstrated by the evidence of record prior to September 1, 
1995, but on or after December 14, 1992, the date of receipt 
of the new claim for increase.

In applying the general rule, which governs the assignment of 
the effective date of an award of increased compensation, the 
Board determines that the assignment of the effective for the 
70 percent schedular evaluation for the service-connected 
PTSD, and the award of the total rating due to individual 
unemployability, may be no earlier than June 7, 1994, the 
date of the increase.  In this appealed case, it is not 
factually ascertainable that the symptomatology associated 
with the appellant's service-connected PTSD increased to the 
70 percent level or rendered him unemployable prior to this 
date.  

Upon review of the evidence of record, the Board notes that 
while the medical data of record show that the appellant was 
hospitalized on at least three occasions in 1992 and 1993 due 
to PTSD symptomatology, these same medical data reflect that 
the appellant's psychiatric symptoms improved, with no sign 
of suicidal ideation, thought disorder, or psychosis; and 
that his psychiatric condition was assessed as stable with 
ongoing outpatient therapy and medication.  As indicated 
above, VA treatment records, dating from January 1992 to May 
1994, document that the appellant was able to establish a 
favorable relationship with his son, that he was able respond 
and handle problems appropriately, and that he was doing 
reasonably well on medication.

Notably, however, the findings contained in a VA outpatient 
record, dated June 7, 1994, reveals that it was at this time 
that the appellant's psychiatric symptoms began to increase 
in severity without any demonstrable improvement.  This 
outpatient session and those conducted thereafter show that 
the appellant began to exhibit increased PTSD symptoms 
associated with his anniversary, which included increased 
depression, intrusive memories, thoughts to harm himself, 
occasional flashbacks, and social withdrawal.  He also 
complained of increased sadness and chronic crying spells.  
During the period from December 1994 to April 1995, the 
examiners reported no change in the appellant's psychiatric 
condition, and he was found to have a marked increase of 
symptoms, which included social isolation, social phobia, a 
decreased sense of an ability to understand, and attempted 
suicide, all of which resulted in the appellant being 
hospitalized for an extended period from May to August 1995.  
All of the other treatment and hospitalization records 
submitted for this claim, including medical opinions of 
record, are for dates corresponding to time after June 7, 
1994.  In further support of this notion, the record reflects 
that the appellant's clinician, in a letter written on the 
appellant's behalf in June 1995, documented similar PTSD 
symptomatology and expressed the opinion that such symptoms 
rendered the appellant unemployable.  Therefore, the date of 
the increase must be considered to be June 7, 1994, as there 
is no other applicable records for which to derive a 
factually ascertainable increase in the appellant's 
disability. 

Under the applicable legal criteria, the effective date of 
the appellant's claim for increased compensation for the 
service-connected PTSD, to include the 70 percent schedular 
rating and the total rating based on unemployability, is 
governed by the later of the date of the increase or the date 
the new claim was received.  38 C.F.R. § 3.400(o)(1); see 
also 38 U.S.C.A. § 5110(a).  In this appealed case, the later 
date is the date of the increase, June 7, 1994.  Accordingly, 
the appeal is granted.


III.  Increased Evaluation in excess of 70 percent for PTSD

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity. 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  It is essential, in 
evaluating a disability, that each disability be viewed in 
relation to its history. 38 C.F.R. § 4.1.

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the appellant essentially contends that an 
increased evaluation is warranted for his PTSD.  He maintains 
that symptoms associated with this condition reflect a 
greater disability picture than currently assessed.  He 
further maintains that he is unable to maintain employment 
due to his service-connected disability and, as such, he is 
entitled to a 100 percent schedular rating for PTSD.

Following a careful and considered review of the record, the 
Board finds that, with resolution of all reasonable doubt in 
favor of the appellant, symptomatology associated with the 
appellant's PTSD is productive of total occupational and 
social impairment pursuant to both the old and revised rating 
criteria of Diagnostic Code 9411.  In that regard, the Board 
finds that the evidence shows that symptoms associated with 
the appellant's PTSD are consistent with findings that the 
appellant is demonstrably unable to obtain or retain 
employment, and that he is essentially isolated from the 
community, as reflected in the medical records dating from 
June 7, 1994.  It was noted that the appellant essentially 
has no contact with people.  In this context, the evidence 
establishes that the appellant does have sporadic minimal 
interaction with other townspeople whom he might encounter at 
the community mailbox.  The appellant does maintain some form 
of telephonic contact with his mother and sister, but has a 
strained relationship with his son.  Notably, on the most 
recent VA examination in 1997, the clinical findings revealed 
a full range of affect, with mildly depressed mood.  The 
appellant was noted to have a significant history of suicidal 
ideation and attempts.  The appellant was not evaluated with 
any impairment in thought processes, although it was opined 
that symptomatology revealed on examination might be 
indicative of a comorbility with a personality disorder.  He 
was also noted to live in isolation, with little interaction 
with others.  The appellant has a propensity to become easily 
stressed, and to experience suicidal thoughts when 
overwhelmed by stress.  On VA examination, it was noted that 
the appellant displayed chronic PTSD symptoms, which impacted 
upon his social and industrial capacity to the extent that he 
was rendered him unable to work at present or at any time in 
the future.  Further, the Board notes that the appellant has 
a notable history of treatment with prescribed medication and 
therapeutic counseling, apparently, without significant 
resolution of symptoms.

It also appears that the appellant has been unable to obtain 
or retain employment.  The examiner's assessment on VA 
examination was that the affect of the symptomatology 
associated with the appellant's psychiatric disorder rendered 
him unable to interact socially, and that the chronic severe 
nature of his symptomatology made him unable to maintain 
employment.  A similar opinion was expressed by the 
appellant's clinician in a written statement dated in June 
1996.  

While the appellant's PTSD disability picture does not meet 
each of the criteria of a 100 percent schedular evaluation, 
the Court has held that the criteria in Diagnostic Code 9411 
for a 100 percent evaluation are each independent bases for 
granting a 100 percent evaluation (under the regulation for 
rating mental disorders effective prior to November 7, 1996).  
See, Richard v. Brown, 9 Vet. App. 266, 268 (1996); Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994).  As noted above, at 
least two of the three criteria for a 100 percent schedular 
evaluation are independently met in the appellant's case.  
Moreover, the Board also finds that it reasonable to conclude 
the symptomatology associated with the appellant's PTSD is 
productive of total occupational and social impairment, 
thereby warranting a 100 percent schedular evaluation under 
the new criteria of Diagnostic Code 9411 (effective on 
November 7, 1996).




ORDER

An effective date of June 7, 1994, for the assignment of a 70 
percent evaluation for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.

An effective date of June 7, 1994, for the award of a total 
rating based upon individual unemployability due to service-
connected disability is granted, subject to the provisions 
governing the award of monetary benefits.

A 100 percent schedular evaluation for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals




 

